Gilbert, J.
Where the court during the trial of one accused of murder, in response to- a written query, sent a written communication to the jury while they were deliberating on the case, to the effect that “the jury may make any examination of the cartridge, . -. and may unload one or more, if they think proper, '. . for the purpose of comparison” with the lead bullet said to have been taken from the body of the deceased, the sending of such communication was prejudicial error against the accused, requiring the grant of a new trial, where there was no waiver. Hopson v. State, 116 Ga. 90, 91 (42 S. E. 412).

Judgment reversed.


All the Justices concur.